Citation Nr: 0731182	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-38 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to September 15, 2005, for chondromalacia of the left 
knee, status post anterior cruciate ligament (ACL) 
reconstruction.

2.  Entitlement to an initial rating in excess of 10 percent 
as of November 1, 2005, for chondromalacia of the left knee, 
status post ACL reconstruction.

3.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis with keratosis pillaris.

4.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.

5.  Entitlement to service connection for bilateral ankle 
arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Little Rock, Arkansas, which, in pertinent part, granted 
service connection for chondromalacia of the left knee, 
status post ACL reconstruction, assigning a 10 percent rating 
and denied ratings in excess of 10 percent for bronchial 
asthma and pseudofolliculitis with keratosis pillaris.  The 
issue of service connection for arthritis of the ankles was 
denied in a July 2005 rating decision.  

While this case was on appeal, a rating of 30 percent for 
bronchial asthma was granted in the October 2005 Statement of 
the Case.  A temporary total evaluation from September 15, 
2005, to November 1, 2005, was granted for the left knee due 
to convalescence following additional surgery.  In an 
increased rating claim, a claimant is presumed to be seeking 
the maximum amount permitted.  AB v. Brown, 6 Vet. App. 35 
(1993).  Both issues remain before the Board.  

The veteran testified before the undersigned at an April 2007 
hearing at the RO.  A transcript has been associated with the 
file.


FINDINGS OF FACT

1.  Prior to September 15, 2005, the veteran's left knee 
disability was manifested by slight instability and 
symptomatic semilunar cartilage, without limitation of 
motion, tibia or fibula impairment or genu recurvatum.

2.  On and after November 1, 2005, the veteran's left knee 
disability was manifested by slight instability, limitation 
of extension of 5 degrees and limitation of flexion to 85 
degrees, without symptomatic semilunar cartilage, tibia or 
fibula impairment or genu recurvatum.

3.  The veteran's service-connected pseudofolliculitis with 
keratosis pillaris has been manifested by less than 20 
percent of the body and less than 20 percent of exposed areas 
with no indication of systemic therapy. 

4.  The veteran's service-connected bronchial asthma has been 
manifested by postbronchodilator FEV-1 of 97 percent and FEV-
1/FVC or 87 percent with no physician treatment for 
exacerbations or courses of oral or parenteral 
corticosteriods. 

5.  The veteran has bilateral ankle arthritis, which is at 
least as likely as not the result of sports played during 
service.


CONCLUSIONS OF LAW

1.  Prior to September 15, 2005, the criteria for an initial 
rating in excess of 10 percent for instability of the knee 
due to chondromalacia of the left knee, status post ACL 
reconstruction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

2.  Prior to September 15, 2005, the criteria for an initial 
rating of 20 percent for symptomatic semilunar cartilage of 
the knee due to chondromalacia of the left knee, status post 
ACL reconstruction are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

3.  On and after November 1, 2005, the criteria for an 
initial rating of 10 percent for chondromalacia of the left 
knee, status post ACL reconstruction are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

4.  The criteria for a rating in excess of 30 percent 
pseudofolliculitis with keratosis pillaris are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806 (2006).

5.  The criteria for the assignment of a rating in excess of 
30 percent for bronchial asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2006).

6.  The veteran's bilateral ankle arthritis was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the claim of service connection for bilateral ankle 
arthritis, the claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's other claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in September and November 2004 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The September and November 2004 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim for service connection for a left 
knee disability was granted, a disability rating and 
effective date assigned, in a March 2005 decision of the RO.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless.  

Since the RO continued the disability ratings at issue here 
for the veteran's service-connected pseudofolliculitis and 
bronchial asthma, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2006.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his left knee, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board will consider whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

a. Left Knee

During the pendency of this appeal, the veteran underwent 
left knee surgery, comprising an ACL reconstruction and 
partial medial meniscectomy, on September 15, 2005.  As a 
result, the RO granted a temporary total rating for 
convalescence effective from the date of surgery until 
October 31, 2005, and continued the 10 percent rating both 
prior to and after that temporary rating.  

The veteran contends that he is entitled to ratings in excess 
of 10 for his left knee disabilities both prior to September 
15, 2005 and after November 1, 2005.  For the reasons that 
follow, the Board concludes that an increased rating prior to 
September 15, 2005 is warranted, but an increased rating 
after November 1, 2005 is not warranted.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's 10 percent rating, both prior to September 15, 
2005 and as of November 1, 2005, was assigned under 
Diagnostic Code (DC) 5257.  Under Diagnostic Code 5257, a 10 
percent rating is warranted for impairment of the knee with 
slight recurrent subluxation or lateral instability; a 20 
percent rating is warranted for impairment of the knee with 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating is warranted for impairment of the knee 
with severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved. 38 C.F.R. § 4.71a, DC 5003 (degenerative 
arthritis) and DC 5010 (traumatic arthritis).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint. 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

Prior to September 15, 2005

The veteran's current rating before September 15, 2005, is 10 
percent under DC 5257, for slight instability of the knee.  
For the reasons that follow, the Board concludes that an 
additional rating of 20 percent, but no higher, for 
symptomatic semilunar cartilage is warranted for the period 
prior to September 15, 2005.  

The veteran had a March 2004 MRI which revealed a tear in the 
medial meniscus of the left knee.  The veteran was also 
diagnosed with a chronic strain of the medial collateral 
ligament (MCL), chronic scarring of the ACL and 
chondromalacia of the medial compartment articular cartilage.  
The veteran had moderate effusion and a 1 cm cyst at the 
medial posterior joint line.  

An evaluation performed in September 2004 indicates that the 
veteran had full flexion and extension, a 2+ effusion, 
negative Apley's and McMurray's tests and guarding on the 
Lachman's, pivot and drawer tests.  

Another private MRI conducted in October 2004 showed that the 
veteran's left knee had a medial meniscal tear and a small 
effusion into the joint.  It also showed an old healed tear 
of the ACL.

The veteran was seen for a January 2005 VA examination.  The 
examiner found that the veteran had some laxity of the medial 
ligament which was not marked.  The anterior and posterior 
instability tests were negative.  The veteran had a full 
range of motion of 0 to 135 degrees.  There was no crepitus 
or popping.  

The Board finds that the criteria for a rating in excess of 
10 percent under DC 5257 have not been met.  The veteran has 
some ligament laxity, but the characterizations by examiners 
has been not marked.  The anterior and posterior instability 
tests have been negative.  There have been no instances in 
the medical record showing that the joint buckles or 
dislocates under weight.  The veteran did not use braces or a 
cane.  The Board finds that the symptoms of instability are 
appropriately characterized as "slight."  The Board 
concludes that a rating in excess of 10 percent under DC 5257 
prior to September 15, 2005 have not been met.  See 38 C.F.R. 
§ 4.71a.  

The Board finds that the criteria for a 20 percent rating 
under DC 5258 have been met.  DC 5258 compensates 
symptomatic, dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
The veteran has numerous instances of effusions.  While the 
cartilage is not dislocated, it is torn.  The veteran has 
also been diagnosed with a cyst in the joint.  Cysts in the 
joint are not contemplated by the DC.  As such, the Board 
finds that the veteran's semilunar cartilage is symptomatic 
and torn, analogous to the criteria of DC 5258, and concludes 
that an additional rating is warranted.  See 38 C.F.R. 
§ 4.71a.  

The assignment of a separate 20 percent under DC 5258 in 
addition to the currently assigned 10 percent rating under DC 
5257 does not violate the rule against pyramiding.  38 C.F.R. 
§ 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  In this regard, the currently assigned 10 percent 
rating under DC 5257 contemplates symptoms including slight 
instability whereas the 20 percent rating under DC 5257 
contemplates effusion, pain and torn cartilage. 

As to other possible ratings, the Board notes that the 
veteran does indeed have post-traumatic arthritis.  His range 
of motion was, however, a full 0 to 135 degrees.  A separate 
and compensable rating for limitation is not warranted.  See 
38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261; VAOPGCPREC 23-
97 (July 1, 1997).  The Board has considered the criteria of 
DeLuca, supra.  The veteran's pain and effusion were 
incorporated into his compensable ratings under DC 5258.  The 
Board will not assign an additional rating on that basis.  
The objective evidence does not show additional weakened 
movement, excess fatigability and incoordination.  The Board 
concludes that a higher rating under DeLuca is not warranted.  

The veteran does not have ankylosis, impairment of the tibia 
or fibula, or genu recurvatum.  Ratings are not warranted 
under DC 5259, 5262, or 5263.  Id.  

The Board finds that the currently assigned 10 percent rating 
for slight instability and the 20 percent rating for 
symptomatic semilunar cartilage adequately rates the 
veteran's disability prior to September 15, 2005.  

On and After November 1, 2005

The veteran's current rating after November 1, 2005, is 10 
percent under DC 5257, for slight instability of the knee.  
For the reasons that follow, the Board concludes that a 
higher rating is not warranted.  

Post surgery treatment notes to include a December 2005 note 
indicates that the veteran's left knee had negative Lachman 
test and no medial, lateral or posterior instability.  There 
was an effusion in the joint.  The veteran had developed some 
hamstring tendonitis following the surgery.

In February 2006, the veteran was seen for complaints of 
pain.  The veteran's active and passive range of motion on 
the knee was within normal limits.  He had some effusion and 
daily pain.  He continued to complain of pain in his 
hamstrings with flexion past 85 to 90 degrees.  The veteran 
had returned to work as a postal carrier, missing two days 
due to his knees.  

The February 2006 treatment notes also indicate that the 
veteran began physical therapy following his surgery in 
October 2005.  After several visits, the doctor supervising 
the therapy recommended that it be discontinued due to a lack 
of any significant progress.  

The veteran was seen for an April 2006 VA examination to 
determine the extent of his knee disability following his 
surgery.  On examination, he had a range of motion of 5 
degrees of extension to 120 degrees of flexion.  He walked 
normally heel and toe and could do three quarters of a squat.  
He had barely palpable crepitation.  His Lachman, anterior 
drawer and pivot shift tests were negative.  His strength was 
5/5 with normal reflexes and sensation. 

In this case, the veteran, following his September 2005 
surgery, does not display instability of the knee.  The 
reconstruction of his ACL appears to have been successful.  
All ligament testing reveals that the knee is stable to a 
variety of stresses.  As a result, the Board finds that the 
veteran's ligament impairment does not equate to a higher 
rating of 20 percent under DC 5257, as there is no evidence 
of moderate impairment.  See 38 C.F.R. § 4.71a. 

As to whether a 20 percent rating is warranted for dislocated 
semilunar cartilage under DC 5258, the Board notes that 
frequent episodes of locking are required and are no longer 
present since the surgery.  Further, the veteran does not 
have semilunar cartilage removal; as such, DC 5259 is 
inapplicable. 

In considering the evidence of limitation of motion, the 
Board notes that a compensable degree of limitation of 
extension is 10 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  
The veteran displayed a limitation of 5 degrees on 
examination; however, he also walked heel and toe normally.  
There is no indication that the veteran's limitation of 
extension meets the compensable standard of DC 5261 and the 
preponderance of the evidence shows that his ability to walk 
is unimpeded.  The Board concludes that a higher rating based 
on arthritis and limitation of extension is not warranted.  
Id.;  See also VAOPGC 23-97.  

In considering the remaining Diagnostic Codes for the knee, 
the Board notes that there is no evidence of ankylosis, genu 
recurvatum, tibia or fibula impairment and that the veteran 
has pain free flexion to 85 degrees.  Additional ratings 
under DCs 5256, 5260, 5262 and 5263 are not warranted.  See 
38 C.F.R. § 4.71a.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for the period on and after November 
1, 2005, for his left knee disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Pseudofolliculitis with Keratosis Pillaris

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his pseudofolliculitis with 
keratosis pillaris.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted.

The veteran's pseudofolliculitis with keratosis pillaris is 
currently assigned a 10 percent rating under 38 C.F.R. § 
4.118, Diagnostic Code 7806.  A 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

The veteran's pseudofolliculitis with keratosis pillaris were 
evaluated at a December 2004 VA examination.  The examiner 
determined that the skin disorders affected 5 percent of the 
entire body and 5 percent of exposed areas.  There is no 
indication in the report that the veteran has ever been on 
systemic therapy for his skin disorders.  

There is nothing in the remaining medical evidence to support 
the veteran's claim.  There is no mention of systemic therapy 
or a different calculation of the affected areas.  In fact, 
there is virtually no mention of his skin disorders at all.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The affected areas 
are less than 20 percent of the body and less than 20 percent 
of exposed areas with no indication of systemic therapy.  The 
Board concludes that the criteria for a rating in excess of 
10 percent have not been met.  See 38 C.F.R. § 4.118, DC 
7806.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Bronchial Asthma

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his bronchial asthma.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

DC 6602 of 38 C.F.R. § 4.97 addresses bronchial asthma.  
Ratings of 10, 30, 60, and 100 are authorized under this 
provision.  As the veteran is currently rated as 30 percent 
disabled for bronchial asthma, and the Board finds an 
increase unwarranted, the Board will limit its analysis here 
to those applicable provisions that would provide for a 
higher evaluation.

A 30 percent evaluation is warranted for FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  For the veteran to warrant the 
next-highest evaluation of 60 percent under DC 6602 the 
evidence must show FEV-1 of 40-55 percent predicted, or; FEV- 
1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A note under this code 
provision adds moreover that in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. § 
4.97, Diagnostic Code 6602.

It is important to note that there are guidelines indicating 
that only the post- bronchodilation results are to be 
considered for VA purposes.  The explanatory comments in the 
Federal Register make clear, post-bronchodilation pulmonary 
function test results are to be used in evaluating the 
severity of the lung disease under the Schedule.  61 Fed. 
Reg. 46,720, 46, 723 (Sept. 5, 1996), effective October 7, 
1996, (in response to a comment recommending that VA specify 
that pulmonary function be tested before bronchodilation in 
order to reflect ordinary conditions of life, VA disagreed, 
finding "The American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria recommends 
testing for pulmonary function after optimum therapy.  The 
results of such tests reflect the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  Using this 
standard testing method assures consistent evaluations.").

Pulmonary function tests were performed in January 2005.  The 
veteran's postbronchodilator FEV-1 resulted in 93 percent 
predicted and his FEV-1/FVC resulted in 87 percent predicted.  
These results greatly exceed the requirements for a 60 
percent rating.

Review of the veteran's private and VA treatment records do 
not support a higher rating on the basis of physician visits 
due to exacerbations or courses of oral or parenteral 
corticosteroids.  The veteran's records from 2004, 2005 and 
2006 do not show visits for exacerbations.  The veteran 
called in following an episode in March 2006, but the 
treatment note indicated that the veteran dealt with the 
problem at home.  This lone call is not enough to warrant a 
higher rating.  The veteran has also not had oral or 
parenteral corticosteroids prescribed.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The Board concludes 
that the criteria for a rating in excess of 30 percent for 
bronchial asthma are not met.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

III. Service Connection

The veteran contends that he is entitled to service 
connection for his bilateral ankle arthritis.  For the 
reasons that follow, the Board concludes that service 
connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has been diagnosed with bilateral ankle arthritis 
at an April 2006 VA examination.  This diagnosis is confirmed 
by the remaining medical evidence.  

The veteran played sports during service.  He has service 
connection for bilateral knee conditions at partly 
attributable to his sports activities.  The Board will 
concede the inservice incurrence events.

The question of nexus is somewhat clouded by conflicting 
opinions.  A May 2005 opinion from a Dr. Burks indicates that 
his ankle problems are the result of inservice injuries and 
compensation for his right knee disability.  A January 2006 
opinion from a Dr. Bryan indicates that the veteran's ankle 
problems are the result of compensation of his service 
connected right leg disabilities.  The veteran's ankle 
arthritis was attributed to his sports activities in service 
at his April 2006 VA examination.  Regardless of which 
opinion is relied upon, the veteran's bilateral ankle 
arthritis appears to be the result of inservice sports 
related trauma to the legs.  Resolving doubt in the veteran's 
favor, the Board finds that the veteran's ankle arthritis is 
related to his inservice trauma leg trauma.  

In light of the foregoing, the Board finds that the evidence 
for and against the claim is at least in equipoise.  The 
veteran has a current diagnosis of bilateral ankle arthritis.  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that his arthritis has been attributed to his sports 
activities during service.  The Board concludes that service 
connection is warranted.  See Hickman, supra. 




ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to September 15, 2005, for instability of the knee due 
to chondromalacia of the left knee, status post ACL 
reconstruction is denied.

Entitlement to an initial rating of 20 percent prior to 
September 15, 2005, for symptomatic dislocated semilunar 
cartilage of the knee due to chondromalacia of the left knee, 
status post ACL reconstruction is granted.

Entitlement to an initial rating in excess of 10 percent 
after November 1, 2005, for chondromalacia of the left knee, 
status post anterior ACL reconstruction is denied.

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis with keratosis pillaris is denied.

Entitlement to a rating in excess of 30 percent for bronchial 
asthma is denied.

Entitlement to service connection for bilateral ankle 
arthritis is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


